DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
Page 14, line 11, "the tank 73a" should read "the tank 83a"
Page 16, line 15, "the separation rollers 4a, 4b" should read "the separation rollers 5a, 5b"
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, “an aerosol permeation element” should read “the aerosol permeation element”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "least one of the pathways" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests the Applicant amend “wherein at least one of the pathways us described within the core extrusion” to say “wherein the core extrusion comprises at least one pathway”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 4,357,379 A) in view of Karles et al. (US 2012/0017926 A1).
Regarding claims 1 and 10, Sloan et al. discloses an aerosol permeation element (Col. 1, lines 38-39; Col. 5, lines 62-63) for use in an aerosol generating article, the aerosol permeation element comprising an aerosol permeation core extrusion (Col. 2, lines 24-35; Col. 5, lines 54-57, core is less dense than the porous skin; Fig. 1, extruder 10) surrounded by a sleeve comprising predominantly linear, axially oriented fibres (Col. 1, lines 38-42).
Sloan et al. does not explicitly disclose wherein the sleeve comprises two or more longitudinal segments surrounding a conveying path which are bonded together along longitudinal edges of the segment to form a sleeve surrounding the core extrusion.
Karles et al. teaches a similar aerosol permeation element [0002] with a sleeve comprising predominantly linear, axially oriented fibres ([0056], lines 1-3; Fig. 5, filamentary tow 60) wherein the sleeve comprises two or more longitudinal segments surrounding a conveying path (Fig. 5, multiple longitudinal filamentary tow 60 segments) which are bonded together along longitudinal edges of the segment to form a sleeve surrounding the core ([0064], lines 3-9, steam set filamentary tow 60 into annular layer 42).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sloan et al. to design the sleeve to alternatively comprise two or more longitudinal fibre segments that are bonded together along the longitudinal edges to surround the core as taught by Karles et al. as this is an alternative means to producing a fibre sleeve around a core extrusion.
	Regarding claim 4, Karles et al. teaches the aerosol permeation element wherein the sleeve comprises two or more longitudinal segments formed from the same tow ([0064], lines 3-4; Fig. 5) and the tow material of the longitudinal segments is bonded together at least along their longitudinal edges to form an integral sleeve ([0064], lines 3-9, steam set filamentary tow 60 into annular layer 42; Fig. 5, along the longitudinal edges).
	Regarding claim 5, Sloan et al. discloses the aerosol permeation element wherein the core extrusion comprises an acetate or cellulose material (Col. 8, lines 51-52).
	Regarding claim 6, Karles et al. teaches the aerosol permeation element wherein the sleeve comprises cellulose acetate fibres ([0064], lines 3-4).
	Regarding claim 7, Sloan et al. discloses the aerosol permeation element wherein the sleeve comprises a wall thickness of between 0.5 millimetres and 2 millimetres (Col. 4, lines 21-23; Col. 5, lines 54-56; 15-35% of 7.9 mm is approximately 1.2-2.8 mm). It is well settled that when a claimed range overlap or falls within the range disclosed by the prior art, a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	Regarding claim 8, Sloan et al. discloses the aerosol permeation element wherein the core extrusion comprises a diameter of between 2 millimetres and 8 millimetres (Col. 4, lines 21-23; Col. 5, lines 54-56; 15-35% of 7.9 mm is 1.2-2.8 mm making the core 5.1-6.7 mm).
	Regarding claim 9, Sloan et al. in view of Karles et al. teaches an aerosol generating article comprising the aerosol permeation element according to claim 1 (Sloan et al.; Col. 5, lines 62-63).

Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 4,357,379 A) in view of Karles et al. (US 2012/0017926 A1) as applied to claims 1 and 10 above, and further in view of Berger (US 3,994,306 A).
	Regarding claims 2, 3, and 11, Sloan et al. in view of Karles et al. does not explicitly teach the aerosol permeation element wherein the core extrusion comprises a foamed polymeric extrusion with one or more pathways described therealong.
	Berger teaches a similar aerosol permeation element (Col. 4, lines 47-49 and 52-57) wherein the core extrusion comprises a foamed polymeric extrusion (Col. 3, lines 24-27) with one or more pathways described therealong (Col. 2, lines 3-7; Fig. 1, inner cavities 36, 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sloan et al. in view of Karles et al. to specify a foamed polymeric extrusion and include one or more cavities therealong as taught by Berger. A foamed polymeric material is a well-known variant or material one of ordinary skill would consider, and the introduction of multiple pathways/cavities improves the overall flow path of the smoke and promote greater utility of the filter.
	Regarding the limitation of “at least one of the pathways is described by a channel on an outer surface thereof which incorporates with the sleeve” of claim 3, it is well settled that where the prior art describes a mere rearrangement of parts, a prima facie case of obviousness is established. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 4,357,379 A) in view of Karles et al. (US 2012/0017926 A1) as applied to claim 10 above, and further in view of Loercks et al. (US 6,062,228 A).
Regarding claim 12, Sloan et al. in view of Karles et al. does not explicitly teach the method comprising extruding a core material through a die to form the core extrusion and supplying the core extrusion from the die for introduction between the segments
Loercks et al. teaches a similar method of manufacturing an aerosol permeation element (Col. 3, lines 37-38 and 43-45) comprising extruding a core material through a die (Col. 3, lines 43-47) to form the core extrusion (Col. 4, lines 14-20; Fig. 1) and supplying the core extrusion from the die for introduction between the segments (Col. 4, lines 19-22 and 30-37; Figs. 1 and 1c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sloan et al. in view of Karles et al. to incorporate a die to form the core by extruding the core material through the die and then supplying that core to be wrapped as taught by Loercks et al. as a means to strengthen the overall structure of the core member during formation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 4,357,379 A) in view of Karles et al. (US 2012/0017926 A1) and Loercks et al. (US 6,062,228 A) as applied to claim 12 above, and further in view of Berger (US 3,994,306 A).
Regarding claim 13, modified Sloan et al. does not explicitly teach the method comprising passing the extruded core material through a cooling bath prior to introducing the core extrusion between the segments.
Berger teaches a similar method of manufacturing an aerosol permeation element (Col. 4, lines 47-49 and 52-57) comprising passing the extruded core material through a cooling bath prior to introducing the core extrusion between the segments (Col. 5, lines 40-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of modified Sloan et al. to incorporate a cooling bath step for the core material as taught by Berger as a means to strengthen and solidify the core material after being heated during the formation process. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 4,357,379 A) in view of Karles et al. (US 2012/0017926 A1) as applied to claim 10 above, and further in view of Agostini et al. (WO 2016/184928 A1).
Regarding claim 14, Sloan et al. in view of Karles et al. does not explicitly teach the method comprising supplying the core extrusion from a pre-extruded roll.
Agostini et al. similarly teaches a method for manufacturing rods (Page 1, line 26 to Page 2, line, 1) wherein the core is supplied from a pre-made roll (Page 15, lines 11-13, wherein the continuous band 1 represents the core member).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Sloan et al. in view of Karles et al. to incorporate a bobbin to supply the core material as taught by Agostini et al. as the use of a bobbin is an alternative means for supplying a core member to a sleeve/wrapping member.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 6, 7, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, and 6 of copending Application No. 16/976,888 in view of Sloan et al. (US 4,357,379 A). 
Regarding claim 1, ‘888 discloses an aerosol permeation element for use in an aerosol generating article, the aerosol permeation element comprising an aerosol permeation core surrounded by a sleeve comprising predominantly linear, axially oriented fibres; wherein the sleeve comprises two or more longitudinal segments which are bonded together along longitudinal edges of the segments (Claim 1).
‘888 does not explicitly disclose an aerosol permeation core extrusion.
Sloan et al. teaches a similar aerosol permeation element (Col. 1, lines 38-39; Col. 5, lines 62-63) wherein the aerosol permeation element comprising an aerosol permeation core extrusion (Col. 2, lines 24-35; Col. 5, lines 54-57, core is less dense than the porous skin; Fig. 1, extruder 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the aerosol permeation element of ‘888 to comprise an aerosol permeation core produced through extrusion as taught by Sloan et al. as this is a well-known method of turning polymeric material into a fibrous material.
Regarding claim 4, ‘888 discloses wherein the sleeve comprises two or more longitudinal segments formed from the same tow and the tow material of the longitudinal segments is bonded together at least along their longitudinal edges to form an integral sleeve (Claim 1).
Regarding claim 5, ‘888 discloses wherein the core extrusion comprises a poly lactic acid, acetate or cellulose material (Claim 3).
Regarding claim 6, ‘888 discloses wherein the sleeve comprises cellulose acetate or poly lactic acid fibres (Claim 3).
Regarding claim 7, ‘888 discloses wherein the sleeve comprises a wall thickness of between 0.5 millimetres and 2 millimetres (Claim 4). It is well settled that when a claimed range overlap or falls within the range disclosed by the prior art, a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 8, ‘888 discloses wherein the core comprises a diameter of between 2 millimetres and 8 millimetres (Claim 5).
Regarding claim 9, ‘888 discloses an aerosol generating article comprising the aerosol permeation element according to claim 1 (Claim 6).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747